F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       January 24, 2007
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court

    RO BERT CH AR LES ABELL;
    LISA JEAN AB ELL,

                Petitioners-Appellants,

    v.                                                    No. 06-1165
                                               (D.C. No. 05-CV-00706-REB-BNB)
    W ILLIAM R. SO THEN, and                               (D . Colo.)
    cow orkers as individuals;
    INTERNA L REVENU E SERVICE,
    (writ of mandamus),

                Respondents-Appellees.



                             OR D ER AND JUDGM ENT *


Before HO LM ES, M cKA Y, and BROR BY, Circuit Judges.




         Robert and Lisa Abell appeal pro se from a district court order that

(1) dismissed in part and denied in part their petition to, among other things,

quash summonses issued by the Internal Revenue Service (IRS) to various




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
financial institutions; and (2) granted the Government’s motion to enforce two of

the summonses. W e have jurisdiction under 28 U.S.C. § 1291, and we affirm.

                                    B ACKGROUND

      In April 2005, while investigating the A bells’ federal income-tax liabilities,

revenue agent W illiam Sothen had summonses issued to W ells Fargo Bank,

Indymac Bank Homeloan Servicing, Countrywide Home Loans, and Union Bank

of California. Several days later, the Abells filed in the U.S. District Court for

the District of Colorado a pro se petition against Sothen, his co-workers, and the

IRS, arguing that (1) the summonses should be quashed because there were no

“statutes and implementing regulations . . . that authorize [Sothen] to do anything

he has done in this case,” ROA, Doc. 2 at 7; (2) a bill of particulars should be

issued “documenting probable cause,” id. at 9; (3) restitution should be ordered

against Sothen “from his personal pay and assets” based on a “pattern of

administrative legal abuse [that] has . . . resulted in involuntary servitude,” id.;

and (4) a writ of mandamus should be issued “to compel the supervisors of

this/these errant federal actors and outlaw s to discipline them and compel them to

cease their unlawful activities,” id. The Abells claimed to have “independently

determined . . . that they have no legal duty to pay any internal revenue tax and

are not a ‘taxpayers,’ [sic] and instead are ‘nontaxpayers.’” Id. at 12. The

Government opposed the petition and sought enforcement of the summonses




                                          -2-
issued to W ells Fargo and Countrywide, the only summonsed institutions w ith

business locations in Colorado.

      The petition was referred to a magistrate judge, who recommended that it

be dismissed in part and denied in part, and that the summonses issued to W ells

Fargo and Countrywide be enforced. The recommendation concluded with a

conspicuous warning:

      [T]he parties have 10 days after service of this recommendation to
      serve and file specific, written objections. A party’s failure to serve
      and file specific, written objections waives de novo review of the
      recommendation by the district judge and also waives appellate
      review of both factual and legal questions. A party’s objections to
      this recommendation must be both timely and specific to preserve an
      issue for de novo review by the district court or for appellate review.

Id., Doc. 34 at 20-21 (citations omitted). Three weeks later, the district judge

summarily adopted the recommendation in its entirety, noting that the Abells had

failed to file any objections.

      On appeal, the Abells argue that (1) they “are not tax protestors and legally

should be addressed as ‘non-taxpayers,’” A plt. Br. at 11; (2) the summonses w ere

issued in bad faith and in violation of the First, Fourth, Fifth, Sixth, Ninth, and

Fourteenth Amendments, id. at 15, 20; (3) “[a]bsent implementing regulations, the

only legitimate targets for an administrative IRS summons are federal

employees,” id. at 21; and (4) “the IRS, which in an institutional sense long ago

abandoned civil action against those classified as ‘tax protestors,’ . . . is being




                                          -3-
used by the Justice Department to circumnavigate the traditional function of the

Grand Jury[,]” id. at 30.

                                     D ISCUSSION

      W e review for plain error when there are no objections to a magistrate

judge’s recommendation. See M orales-Fernandez v. INS, 418 F.3d 1116, 1122

(10th Cir. 2005). 1 “Plain error occurs when there is (1) error, (2) that is plain,

which (3) affects substantial rights, and which (4) seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Wardell v. Duncan,

470 F.3d 954, 958 (10th Cir. 2006) (quotation omitted). After reviewing the

record and the parties’ briefs, we conclude that the district court did not plainly

err in dismissing in part and denying in part the Abells’ petition and in enforcing

the summonses issued to W ells Fargo and Countrywide.




1
       Notwithstanding a failure to object, a more exacting standard of review
may be available when (1) a pro se litigant has not been warned of the time period
for objecting and the consequences of not objecting or (2) the interests of justice
so require. M orales-Fernadez, 418 F.3d at 1119. Neither exception applies in
this case. First, the magistrate judge specifically informed the Abells of the time
period for objecting and the consequences of failing to object. Second, the Abells
offer no explanation for their failure to object and our independent review of the
record reveals nothing that would implicate the interests-of-justice exception. See
Theede v. U.S. Dep’t of Labor, 172 F.3d 1262, 1268 (10th Cir. 1999) (discussing
the interests-of-justice exception in terms of the circumstances surrounding the
failure to timely object, the litigant’s subsequent efforts to remedy a failure to
object, and the claims’ merits).

                                          -4-
      The judgment of the district court is AFFIRM ED for substantially the same

reasons as set forth in the magistrate judge’s recommendation, which is appended

to this order and judgment. 2

                                                    Entered for the Court


                                                    W ade Brorby
                                                    Circuit Judge




2
      To the extent that the magistrate judge declared that there is complete
im munity from suit for “claims [that] arise out of efforts to collect taxes,” ROA ,
Doc. 34 at 9, we note that 26 U.S.C. § 7433(a) presents a limited waiver of
immunity by authorizing a civil action against “any officer or employee of the
Internal Revenue Service” who recklessly, intentionally, or negligently disregards
any provision of Title 26 or a corresponding regulation in the “collection of
Federal tax.” But nothing in the Abells’ petition implicates § 7433(a).

                                         -5-
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Magistrate Judge Boyd N. Boland

Civil Action No. 05-cv-00706-REB-BNB

ROBERT CHARLES ABELL, and
LISA JEAN ABELL,

Plaintiffs,

v.

WILLIAM R. SOTHEN, and coworkers as individuals, and
INTERNAL REVENUE SERVICE (writ of mandamus),

Defendants.
________________________________________________________________________
______

      RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
________________________________________________________________________
______

       This case was initiated by the filing of a document captioned Petition to Quash

Summons, Petition for Writ of Mandamus, Demand for a Bill of Particulars, Claim for

Personal Damages [Doc. # 2, filed 4/18/05] (the “Petition”). The plaintiffs, Robert

Charles Abell and Lisa Jean Abell, are proceeding pro se.

       The Petition, which 37 pages in length, is vague, disorganized, and rambling.

Filed with the Petition was a document captioned Memorandum of Law In Support of

Petition to Quash [Doc. # 3, filed 4/18/05] (the “Brief”). The Brief, 24 pages in length,

is similarly vague, disorganized, and rambling. Attached to the Brief are 1-1/2 inches

of materials identified as the “Tax Audit Defense Manual, ver. 1.15,” bearing a

copyright designation for Christopher Hansen and reprinted from the internet at
http://famguardian.org/. The Petition does not present a “short and plain” statement of

the claims raised, as required by Fed. R. Civ. P. 8.

       Also attached to the Brief are copies of four IRS summonses and related

materials, which appear to form the principal basis of the plaintiffs’ claims. The IRS

summonses are directed to Indymac Bank Homeloan Servicing, in Pasadena, California;

Wells Fargo Bank N.A., in Durango, Colorado; Union Bank of California N.A., in San

Francisco, California; and Countrywide Home Loans Legal Dept., in Calabasas,

California. Each summons seeks financial information about David C. Abell and Lisa

J. Abell.

       The plaintiffs are tax protestors. The following provides the flavor of their

arguments:

              The court has in personam jurisdiction against the
              Defendants but not against the Plaintiffs under 26 U.S.C.
              §7609(h). This results from the fact that the Plaintiffs do
              not reside and are not found in any Internal Revenue District
              or Judicial district. Under Treasury Order 150-02, all
              Internal Revenue Districts outside of the District of
              Columbia were abolished as a result of the IRS Restructuring
              and Reform Act of 1998, 112 Stat. 685, and the Plaintiffs do
              not reside within the District of Columbia and do not
              consent or volunteer to be treated like they do.
                                         * * *
              The court does not have jurisdiction under the IRS
              Restructuring and Reform Act of 1998, 112 Stat. 685, section
              3415 entitled “Taxpayers Allowed to Quash All Third Party
              Summonses” for this particular case. The basis for this
              conclusion is that the Plaintiffs are not “taxpayers”, but
              instead are “nontaxpayers”. Consequently, this petition and
              Petition to Quash is being pursued under the rules of equity,
              and not under law.
                                         * * *
              Likewise, those who are Christians such as ourselves are
              precluded by God’s law (the Bible) from depending on the
              “interpretations of men” of the law, including the

                                            -2-
Constitution and the Internal Revenue Code. This edict is
especially true concerning the proclamations of the
Pharisees (lawyers). The law must stand on its own two feet
and not require a Pharisee to interpret, because doing so
transforms our “society of law” into a “society of men” in
violation of the legislative intent of the Constitution as
revealed in Marbury v. Madison. . . .
                             * * *
Christians, including the Plaintiffs, are not allowed to
“assume” or “presume” anything about any aspect of their
legal duties or liabilities either. . . .

Consequently, Americans are left with no reasonable,
objective, rational basis or belief about their “legal duty”
and “liability” to pay federal income taxes. What remains is
ignorance, superstition, and a false god and religion called
“government” to “worship” and obey, in violation of the
First Amendment. Government may not make itself into a
god, with powers and privileges beyond any ordinary citizen
and beyond the rules and boundaries established by the
written law.
                             * * *
The only resulting suitable basis upon which a concerned
and law-abiding American can form a good faith, reasonable
belief about “liability” is their own personal reading Internal
Revenue Code itself, the regulations that implement it, and
the Supreme Court rulings that interpret it. Americans
living in states of the union, like the IRS (see IRM
4.10.7.2.9.8), cannot rely on any rulings below the Supreme
Court as a basis for belief, because district and circuit courts
are precluded from ruling on rights and status in the context
of federal income taxes under 28 U.S.C. §2201, which is a
big indication that the Internal Revenue Code does not apply
outside of the territories and possessions of the United
States and the District of Columbia, which we call the
“federal zone” or “federal United States” in this pleading.

These “common persons” [the plaintiffs] have spent five
years diligently studying the Constitution, the Internal
Revenue Code, and the Treasury Regulations and have
independently determined, as the Supreme Court said they
must, that they have no legal duty to pay any internal
revenue tax and are not “taxpayers”, and instead are
“nontaxpayers”. It has been and continues to be the duty of
the government in this case to produce a statute and

                               -3-
               implementing regulation that imposes a legal duty and if it
               cannot or will not in this specific case, then it is estopped
               from further enforcement actions under the rules of equity.
               The first and only legal duty ever imposed by Congress upon
               Americans in the states, appearing in the Revenue Act of
               1894, was declared unconstitutional by the Supreme Court
               Pollack v. Farmers Loan and Trust, 157 U.S. 429, 158 U.S.
               601 (1895). No legal duty has ever appeared within federal
               law or within subtitles A through C of the Internal Revenue
               Code for anything other than federal employees acting in
               their official capacity.

Petition, pp.5, 10-12. 3

       The Petition seeks the following relief:

       (1)     An order quashing the four summonses, id. at pp.7-9;

       (2)     A bill of particulars “documenting probable cause on the part of the IRS

to proceed with further discovery related to any imputed federal tax liability,” id. at

p.9;

       (3)     Monetary damages against the revenue agent (William R. Sothen) and his

co-workers, “from his personal pay and assets, and not from the government or from

the United States as Defendant,” as a result of an alleged “pattern of harassment,

intimidation, violation of due process (Fifth Amendment), extortion under the color of

law (18 U.S.C. §872), and abuse of legal process (18 U.S.C. §1589(3)). . . ,” id.; and

       (4)     A writ of mandamus, as follows:

               [T]o compel the supervisors of this/these errant federal
               actors [the revenue agents] and outlaws to discipline them
               and compel them to cease their unlawful activities to
               threaten, stalk, harass, and otherwise oppress the natural and

3
 Quotations are taken directly from the Petition. I have not attempted to identify
gramm ar or punctuation errors in the quoted portions, although I am aw are that
they exist.

                                             -4-
                 Constitutional rights of the Plaintiffs in violation of 18
                 U.S.C. § 1589(3).

Id.at pp.9-10.

       The United States responded to the Petition by filing the United States’ Motion

for Summary Denial of Petition to Quash (and Its Incorporated Petition for Writ of

Mandamus), and for Enforcement of Internal Revenue Service Summonses [Doc. # 18,

filed 7/19/05] (the “Motion to Dismiss”). The United States argues in its Motion to

Dismiss, first, that the Petition is a suit against the United States and that the United

States should be substituted for the named defendants; second, that the plaintiffs’

claims against the United States for damages are barred by sovereign immunity; third,

that no individual action against the revenue agents exists under Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971); fourth, that the summonses against

Wells Fargo Bank and Countrywide Home Loans are proper and should be enforced,

and the motion to quash them should be denied; and, finally, that this is not a proper

circumstance for a writ of mandamus.

       The plaintiffs thereafter filed a document captioned Motion to Dismiss Summary

Denial and Enforcement of Internal Revenue Service Summonses [Doc. # 30, filed

8/19/05] (the “Plaintiffs’ Response”). Although captioned as a motion, it is apparent

that this is a response to the government’s Motion to Dismiss, and I construe it as such.

The Plaintiffs’ Response is devoted to the argument that the court lacks jurisdiction

over the plaintiffs to order enforcement of the summonses because “the Plaintiffs do not

reside and are not found in any Internal Revenue District or Judicial district.”

According to the plaintiffs:


                                                -5-
                Under Treasury Order 150-02, all Internal Revenue Districts
                outside of the District of Columbia were abolished as a
                result of the IRS Restructuring and Reform Act of 1998, 112
                Stat. 685, and the Plaintiffs do not reside within the District
                of Columbia and do not consent or volunteer to be treated
                like they do.
                                            * * *
                This court does not have jurisdiction under 26 U.S.C.
                7609(h) over these summonsed parties because they do not
                reside in ANY United States judicial district. These judicial
                districts only include federal properties ceded to the federal
                government as required by 40 U.S.C. 255 and its successors
                40 U.S.C. 3111 and 3112. The court, however, does not
                need jurisdiction over the parties summonsed in this case, if
                it orders the Defendant and his employer, the IRS, to dispose
                of and destroy any evidence illegally obtained, and issues an
                order not allowing evidence gathered to be used in any
                future proceeding or investigation because it has been
                illegally obtained.

Plaintiffs’ Response, pp.1-2.

                                I. STANDARD OF REVIEW

         As a preliminary matter, I must liberally construe the pro se plaintiffs’

pleadings. Haines v. Kerner, 104 U.S. 519, 520-21 (1972). I do not act as an advocate

for pro se litigants, however, who must comply with the fundamental requirements of

the Federal Rules of Civil Procedure. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991).

         In ruling on a motion to dismiss, the court must accept the plaintiffs’ well-

pleaded allegations as true and must construe all reasonable inferences in favor of the

plaintiffs. City of Los Angeles v. Preferred Communications, Inc., 476 U.S. 488, 493

(1986); Mitchell v. King, 537 F.2d 385, 386 (10th Cir. 1976). “The issue is not whether

a plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence

to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). A claim should

                                              -6-
be dismissed only where, without a doubt, the plaintiffs could prove no set of facts in

support of the claim that would entitle them to relief. Id.

                                     II. ANALYSIS

                           A. Substitution of the United States

       The Petition is brought against “William R. Sothen and coworkers, et al. as

individuals; Internal Revenue Service (writ of mandamus) Defendants.”

       Part of the plaintiffs’ claim is for an award of damages personally against

Revenue Agent Sothen. In particular, at page 9 of the Petition, the plaintiffs state:

              Restitution is sought from the Defendant [Sothen] from his
              personal pay and assets, and not from the government or
              from the United States as Defendant, since no statute and
              implementing regulation published in the federal register has
              been demonstrated authorizing the Defendant to do what he
              is doing. . . .

Petition, p.9 at ¶6.3.2. The facts alleged in support of the claim, however, all involve

Revenue Agent Sothen’s actions in his official capacity in connection with tax

collection efforts, as follows:

              A pattern of harassment, intimidation, violation of due
              process (Fifth Amendment), extortion under the color of law
              (18 U.S.C. §872), and abuse of legal process (18 U.S.C.
              §1589(3)) has characterized the actions of both the
              Defendant and his coworkers as individuals. This pattern of
              administrative legal abuse has prejudiced the Constitutional
              rights of the Plaintiffs and resulted in involuntary servitude
              responding to the illegal activities of the Defendants and his
              coworkers. Plaintiffs thereby request of this honorable court
              the restitution called for under 18 U.S.C. §1593 for
              considerable, involuntary time and expense resulting from
              the need to respond to frivolous and unauthorized actions of
              the Defendant in the mis-enforcement of the internal revenue
              laws of the federal United States.



                                             -7-
Id. at ¶6.3.1. See also Brief, at pp.15-17 (further detailing the “History of of

Interaction With Defendant(s) and Their Employer”).

       Under similar facts, the Tenth Circuit Court of Appeals ruled in Atkinson v.

O’Neill, 867 F.2d 589, 590 (10th Cir. 1989), that “[w]hen an action is one against

named individual defendants, but the acts complained of consist of actions taken by

defendants in their official capacity as agents of the United States, the action is in fact

one against the United States.” Accord Burgos v. Milton, 709 F.2d 1 (1st Cir.

1983)(holding that “[a]lthough the . . . action is nominally one against individual

defendants, the acts complained of consist of actions taken by defendants in their

official capacity as agents of the United States,” and that “[u]nder such circumstances,

the action is in fact one against the United States”).

       Insofar as the Petition may be read to assert claims against Revenue Agent

Sothen and his co-workers in their official capacities, I agree that the United States

must be substituted as the proper defendant.

       The Petition also names the Internal Revenue Service as a defendant. The

Internal Revenue Service is not an entity capable of being sued. Posey v. United States

Dept. of the Treasury--Internal Revenue Service, 156 B.R. 910, 917 (W.D.N.Y.

1993)(stating that “suit against the IRS or the Treasury Department is not available in

federal court”); Krouse v. United States Government Treasury Dept. Internal Revenue

Service, 380 F. Supp. 219, 221 (C.D. Cal. 1974)(holding that “[t]he Department of the

Treasury and the Internal Revenue Service are not entities subject to suit and they

should be dismissed”). A suit purporting to bring claims against the IRS is deemed to

be a suit against the United States. Posey, 156 B.R. at 917.

                                              -8-
                       B. The United States Is Immune From Suit

       The plaintiffs’ claims against the revenue agents in their official capacities and

against the Internal Revenue Service are claims against the United States. “It is well

settled that the United States and its employees, sued in their official capacities, are

immune from suit, unless sovereign immunity has been waived.” Atkinson, 867 F.2d at

590. As the circuit court explained in Fostvedt v. United States, 978 F.2d 1201 (10th

Cir. 1992), another case involving a tax protest:

              The United States may not be sued without its consent.
              Such a waiver of sovereign immunity must be strictly
              construed in favor of the sovereign and may not be extended
              beyond the explicit language of the statute. It long has been
              established that the United States, as sovereign, is immune
              from suit save as it consents to be sued and the terms of its
              consent to be sued in any court define that
              court’s jurisdiction to entertain suit. A waiver of sovereign
              immunity cannot be implied, but must be explicitly
              expressed.
                                          * * *
              The burden is on the taxpayer to find and prove an explicit
              waiver of sovereign immunity.

Id., at 1202-03 (internal quotations and citations omitted).

       The plaintiffs have not identified any waiver of sovereign immunity applicable to

this case, and I am not aware of any. To the contrary, courts presented with similar

facts have consistently held that the United States has not waived its immunity:

              The United States may consent to be sued, and the federal
              government has waived immunity for some tort claims under
              the Federal Tort Claims Act, 28 U.S.C. § 1346, allowing
              agents of the government to be sued in a tort action. The
              Act, however, specifically excludes claims arising out of the
              assessment of any tax. 28 U.S.C. § 2680(c). Section
              2680(c) has been interpreted broadly to preclude suits for
              damages arising out of allegedly tortious activities of IRS


                                             -9-
              agents when those activities were in any way related to an
              agent’s official duties.

Provenza v. Rinaudo, 586 F. Supp. 1113, 1117 (D. Md. 1984) (citing Capozzoli v.

Tracey, 663 F.2d 654, 658 (5th Cir. 1981); Stankevitz v. IRS, 640 F.2d 205, 206 (9th

Cir. 1981); and Broadway Open Air Theatre v. U.S., 208 F.2d 257, 258-59 (4th Cir.

1953)).

       In summary, the plaintiffs’ claims against Revenue Agent Sothen and his co-

workers, in their official capacities, and against the Internal Revenue Service are claims

against the United States. The claims arise out of efforts to collect taxes.

Consequently, these claims are barred by sovereign immunity.

       Similarly, the plaintiffs have failed to identify any waiver of sovereign immunity

which would entitle them to relief in the nature of a bill of particulars “documenting

probable cause on the part of the IRS to proceed with further discovery related to any

imputed federal tax liability.” Petition, p.9. Courts presented with similar claims have

dismissed them as barred by sovereign immunity. Watts v. Internal Revenue Service,

925 F. supp. 271, 276 (D. N.J. 1996).

                        C. No Bivens Action Exists Against the
                            Revenue Agents as Individuals

       The plaintiffs also appear to be attempting to assert claims against Revenue

Agent Sothen and his co-workers in their individual capacities under Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971). The plaintiffs allege, in conclusory

terms, the following:

              A pattern of harassment, intimidation, violation of due
              process (Fifth Amendment), extortion under the color of law
              (18 U.S.C. § 872), and abuse of legal process (18 U.S.C. §

                                            -10-
               1589(3)) has characterized the actions of both the Defendant
               and his coworkers as individuals. This pattern of
               administrative legal abuse has prejudiced the Constitutional
               rights of the Plaintiffs and resulted in involuntary servitude
               responding to the illegal activities of the Defendant and his
               coworkers.

Petition, p.9 at §6.3.1. 4

       Bivens claims are not available in this tax-related dispute because Congress has

created a comprehensive statutory scheme which provides alternative remedies for the

types of wrongs alleged here. As the circuit court explained in National Commodity

and Barter Ass’n, National Commodity Exchange v. Gibbs, 886 F.2d 1240, 1248 (10th

Cir. 1989):

               The same considerations which led the Supreme Court in
               [Schweiker v. Chilicky, 487 U.S. 412 (1988)] to conclude
               that the recognition of a Bivens claim would be
               inappropriate [in a claim involving the social security
               system, i.e., the presence of an elaborate mechanism for the
               resolution of claims] are applicable here with respect to the
               NCBA’s allegations of violations of the fifth amendment due
               process clause and of various provisions of the Internal
               Revenue Code. Although there may be no established
               mechanism for the recovery of damages against federal
               authorities for unconstitutional conduct, the unavailability of
               complete relief does not mandate the creation of a Bivens
               remedy when other “meaningful safeguards or remedies for
               the rights of persons situated as were the plaintiffs are
               available. In this case, the NCBA has recourse to challenge
               the legality of the penalty assessment under several
               provisions of the Internal Revenue Code.


4
 Arguments similar to the plaintiffs’ claim that they have been subjected to
involuntary servitude prohibited by the Thirteenth Amendment because they have
been required to expend “involuntary time and expense” to respond to tax
collection efforts, Petition at ¶ 6.3.1, have been considered by the courts and
rejected as frivolous. See, e.g., Van Stafford v. Spitzer, 1992 U.S. Dist. LEXIS
16163 *7 (D. Colo. Sept. 28, 1992)

                                            -11-
Accord Dahn v. United States, 127 F.3d 1249, 1254 (10th Cir. 1997)(holding that “in

light of the comprehensive administrative scheme created by Congress to resolve tax-

related disputes, individual agents of the IRS are also not subject to Bivens actions”).

       The conduct which gives rise to this action is the plaintiffs’ objection to the

government’s efforts, through the four summonses, to obtain financial information

about them. The plaintiffs have an alternative remedy, however, other than a Bivens

action for money damages, and one which is specifically designed to address the

particular problems involved here. In particular, 26 U.S.C. § 7609 contains special

procedures applicable to third party summonses, as are at issue here. Section

7609(b)(1)-(2) specifically allows the party whose records are being sought to intervene

or to move to quash the summons.

       Here, as in the Gibbs case, the plaintiffs have a means to challenge the legality

of the summonses under provisions of the Internal Revenue Code. It therefore would be

inappropriate to recognize a Bivens remedy under these facts. Gibbs, 886 F.2d at 1248.

                             D. Mandamus Is Not Available

       The plaintiffs also seek a writ of mandamus to unspecified federal officers,

alleging in part:

              The accompanying Petition for Writ of Mandamus is
              submitted to compel the supervisors of this/these errant
              federal actors and outlaws to discipline them and compel
              them to cease their unlawful activities to threaten, stalk,
              harass, and otherwise oppress the natural and Constitutional
              rights of the Plaintiffs in violation of 18 U.S.C. § 1589(3) [a
              criminal statute prohibiting forced labor].
                                           * * *
              In addition, a Writ of Mandamus is requested to compel the
              IRS to rebut the evidence of its wrongful activities to
              enforce and collect federal income taxes against the

                                            -12-
              Plaintiffs, and to produce facts and evidence upon which
              they and the public at large can rely upon to reach a
              reasonable belief that they have a legal duty and liability.
                                          * * *
              The Plaintiffs therefore alleges that any enforcement actions
              by this court of the Defendant are completely illegal because
              not specifically authorized by both a statute and an
              implementing regulation published in the federal register. . .
              . Authority over alcohol, tobacco, firearms, terrorism,
              drugs, or internal revenue taxes within states of the Union
              was never surrendered to the federal government under the
              Constitution or any of the amendments since, violates the
              legislative intent of the Constitution, and illegally and
              unconstitutionally displaces or supersedes the police powers
              and sovereignty of the states of the Union.
                                          * * *
              Consequently, the Plaintiffs request that this hopefully
              honorable court issue a Writ of Mandamus compelling the
              Defendant and his employer, the Internal Revenue Service,
              to rebut the overwhelming evidence provided in Exhibit
              (1A) showing that there are no laws that authorize the
              enforcement of Subtitle A or C federal income taxes upon
              Americans who are born in and domiciled in states of the
              Union and who are not “citizens of the United States” under
              8 U.S.C. § 1401 or “residents” under 26 U.S.C. §
              7701(b)(1)(A).

       Section 1361, 28 U.S.C., grants district courts original jurisdiction in actions in

the nature of mandamus “to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” In Paniagua v. Moseley, 451

F.2d 228, 229 (10th Cir. 1971), the circuit court held:

              Mandamus is an extraordinary remedial process and before
              relief of this nature can be afforded it must appear that the
              claim is clear and certain and the duty of the officer
              involved must be ministerial, well defined, and peremptory
              to the end that the duty must be a




                                            -13-
              positive command and so plainly prescribed as to be free
              from doubt.

       The plaintiffs argue in conclusory terms that the revenue agents threatened,

stalked, harassed, and otherwise oppressed them. The factual underpinning of these

claims, however, appears to be the issuance of the summonses on banks in furtherance

of the government’s efforts to collect taxes. This argument, as well as the plaintiffs’

assertion that the revenue agents’ efforts to collect taxes are “completely illegal

because not specifically authorized by both a statute and an implementing regulation

published in the federal register,” have been considered and rejected in this circuit and

throughout the country. For example, in Lonsdale v. United States, 919 F.2d 1440,

1448 (10th Cir. 1990), the plaintiffs argued, as do the plaintiffs here, that “the Internal

Revenue Service has no power to impose levies because orders delegating such power

were not published in the Federal Register as required by law. . . .” The circuit court

determined that the arguments were frivolous and held:

              As the cited cases, as well as may others, have made
              abundantly clear, the following arguments alluded to by the
              [plaintiffs] are completely lacking in legal merit and
              patently frivolous:
              (1) individuals (“free born, white, preamble, sovereign,
              natural, individual common law ‘de jure’ citizens of a state,
              etc.”) are not “persons” subject to taxation under the Internal
              Revenue code;
              (2) the authority of the United States is confined to the
              District of Columbia; (3) the income tax is a direct tax
              which is invalid absent apportionment, and Pollock v.
              Farmers’ Loan & Trust Co., . . . is authority for that and
              other arguments against the government’s power to impose
              income taxes on individuals; (4) the Sixteenth Amendment
              to the Constitution is either invalid or applies only to
              corporations; (5) wages are not income; (6) the income tax is
              voluntary; (7) no statutory authority exists for imposing an
              income tax on individuals; (8) the term “income” as used in

                                             -14-
              the tax statutes is unconstitutionally vague and indefinite;
              (9) individuals are not required to file tax returns fully
              reporting their income; and
              (10) the Anti-Injunction Act is invalid

              To this short list of rejected tax protester arguments we now
              add as equally meritless the additional arguments made
              herein that (1) the Commissioner of Internal Revenue
              Service and employees of the Internal Revenue Service have
              no power or authority to administer the Internal Revenue
              laws, including power to issue summons, liens and levies,
              because of invalid or nonexistent delegations of authority,
              lack of publication or delegations of authority in the Federal
              Register, violations of the Paperwork Reduction Act, and
              violations of the Administrative Procedure Act, including
              the Freedom of Information Act; and (2) tax forms,
              including 1040, 1040A, 1040EZ and other reporting forms,
              are invalid because they have not been published in the
              Federal Register.

       In view of the well established authority of the Internal Revenue Service and its

agents to engage in tax collection efforts of the nature undertaken here, including

particularly the issuance of summonses, it is clear that the plaintiffs have failed to

establish any right to the relief they seek, much less a clear and certain duty or positive

command so plainly prescribed as to be free from doubt, and mandamus is not

available.

              E. The Government’s Motion to Enforce the Summonses
              Against Wells Fargo Bank and Countrywide Home Loans
              Should Be Granted and the Motion to Quash the
              Summonses Must Be Denied

       The authority of the United States to issue summonses in taxpayer cases is

established in 26 U.S.C. § 7602(a):

              For the purpose of ascertaining the correctness of any return,
              making a return where none has been made, determining the
              liability of any person for any internal revenue tax or the
              liability at law or in equity of any transferee or fiduciary of

                                             -15-
any person in respect of any internal revenue tax, or
collecting any such liability, the Secretary is authorized--

(1) To examine any books, papers, records, or other data
which may be relevant or material to such inquiry;




                              -16-
             (2) To summon . . . any person having possession, custody,
             or care of books of account containing entries relating to the
             business of the person liable for tax . . . to appear before the
             Secretary at a time and place named in the summons and to
             produce such books, papers, records, or other data, . . . as
             may be relevant or material to such inquiry. . . .

      The Supreme Court affirmed the authority of the IRS to summon books and

records in United States v. Powell, 379 U.S. 48, 53-54 and 57-58 (1964), holding:

             We . . . hold that the Government need make no showing of
             probable cause to suspect fraud unless the taxpayer raises a
             substantial question that judicial enforcement of the
             administrative summons would be an abusive use of the
             court’s process, predicated on more than the fact of re-
             examination and the running of the statute of limitations on
             ordinary tax liability.
                                         * * *
             Section 7602[, 26 U.S.C.] authorizes the Commissioner to
             investigate any such [tax] liability. If, in order to determine
             the existence or nonexistence of fraud in the taxpayer’s
             returns, information in the taxpayer’s records is needed
             which is not already in the Commissioner’s possession, we
             think the examination is not “unnecessary” within the
             meaning of § 7605(b). Although a more stringent
             interpretation is possible, one which would require some
             showing of cause for suspecting fraud, we reject such an
             interpretation because it might seriously hamper the
             Commissioner in carrying out investigations he thinks
             warranted.
                                         * * *
             Reading the statutes as we do, the Commissioner need not
             meet any standard of probable cause to obtain enforcement
             of his summons, either before or after the three year statute
             of limitations has expired. He must show that the
             investigation will be conducted pursuant to a legitimate
             purpose, that the inquiry may be relevant to the purpose, that
             the information sought is not already within the
             Commissioner’s possession, and that the administrative steps
             required by the Code have been followed--in particular, that
             the “Secretary or his delegate,” after investigation, has
             determined the further examination to be necessary and has
             notified the taxpayer in writing to that effect. This does not
             make meaningless the adversary hearing to which the

                                           -17-
              taxpayer is entitled before enforcement is ordered. At the
              hearing he “may challenge the summons on any appropriate
              ground.” Nor does our reading of the statutes mean that
              under no circumstances may the court inquire into the
              underlying reasons for the examination. It is the court’s
              process which is invoked to enforce the administrative
              summons and a court may not permit its process to be
              abused. Such an abuse would take place if the summons had
              been issued for an improper purpose, such as to harass the
              taxpayer or to put pressure on him to settle a collateral
              dispute, or for any other purpose reflecting on the good faith
              of the particular investigation. The burden of showing an
              abuse of the court’s process is on the taxpayer, and it is not
              met by a mere showing, as was made in this case, that the
              statute of limitations for ordinary deficiencies has run or
              that the records in question have already been once
              examined.

(Internal citations and notes omitted.)

       The Tenth Circuit Court of Appeals applied the rule announced in Powell in

United States v. Balanced Financial Management, Inc., 769 F.2d 1440 (10th Cir. 1985),

and explained:

              The Government sought to enforce the IRS administrative
              summons to taxpayers . . . pursuant to the provisions of 26
              U.S.C. § 7602(b). . . . To enforce the summons the
              Commissioner of Internal Revenue must meet the standards
              set out in Powell . He must show that the investigation
              will be conducted pursuant to a legitimate purpose, that the
              inquiry may be relevant to the purpose, that the information
              sought is not already in the Commissioner’s possession, and
              that the administrative steps required by the Code have been
              followed.

              The burden is a slight one because the statute must be read
              broadly in order to ensure that the enforcement powers of
              the IRS are not unduly restricted. The requisite showing is
              generally made by affidavit of the agent who issued the
              summons and who is seeking enforcement. . . .

              The burden then shifts to the taxpayers. The burden is a
              heavy one. The taxpayer must establish any defenses or

                                           -18-
              prove that enforcement would constitute an abuse of the
              court’s process. He must prove a lack of good faith, that the
              government has abandoned in the institutional sense its
              pursuit of possible civil penalties. The taxpayer must do
              more than just produce evidence that would call into
              question the Government’s prima facie case. The burden of
              proof in these contested areas rests squarely on the taxpayer.
              ...

              Allegations supporting a bad faith defense are insufficient if
              conclusionary. It at this stage the taxpayer cannot refute the
              government’s prima facie Powell showing or cannot
              factually support a proper affirmative defense, the district
              court should dispose of the proceeding on the papers before
              it and without an evidentiary hearing.

Id. at 1443-44 (internal citations and quotations omitted).

       The United States submitted the Declaration of Internal Revenue Service

Revenue Agent William R. Sothen [Doc. # 15, filed 7/13/05] (the “Sothen Decl.”) in

support of its Motion to Dismiss. The Sothen declaration is unrefuted and establishes

that Revenue Agent Sothen is conducting an investigation to determine the federal

income tax liabilities of the plaintiffs, Sothen Decl., ¶3; that he issued the summonses

to Wells Fargo Bank and Countrywide Home Loans in connection with that

investigation, id. at ¶4; that the summonses were issued in good faith and for the

purpose of obtaining information to aid in determining the plaintiffs’ tax liabilities id.

at ¶¶6, 9; that all administrative steps required by the Internal Revenue Code in

connection with issuing the summonses were followed, id. at ¶¶5, 7; and that the

materials summoned are not already in the possession of the IRS. Id. at ¶8.

       Section 7604(a), 26 U.S.C., provides that jurisdiction to enforce a summons

under section 7602 lies in the United States district court for the district in which the

summoned party “resides or is found.” Similarly, 26 U.S.C. § 7609(h)(1) provides that

                                             -19-
jurisdiction to determine motions to quash IRS summonses lies in the United States

district court for the district where the party summoned resides or is found. The

unrefuted evidence establishes that only Wells Fargo Bank and Countrywide Home

Loans are found in the District of Colorado. Sothen Decl. at ¶¶11-12. Neither Indymac

Bank nor Union Bank of California are found in this district. Id. at ¶¶13-14.

Consequently, this court lacks jurisdiction either to enforce of the quash the summonses

to Indymac Bank and Union Bank of California, and the Petition must be dismissed

insofar as it seeks an order quashing those summonses.

       The United States has met its burden to establish a prima facie case for the

enforcement of the summonses to Wells Fargo Bank and Countrywide Home Loans.

The burden therefore shifts to the plaintiffs to establish a defense to the summonses or

that the summonses constitute an abuse of the court’s process. Balanced Financial, 769

F.2d at 1444.

       So far as I can discern, the plaintiffs arguments against enforcement of the

summonses and to quash them are that (1) this court lacks personal jurisdiction over the

plaintiffs because they do not reside in a “United States judicial district” or in the

District of Columbia, Petition, p.5; and (2) the revenue agents involved in the

investigation “were unable to produce both statutes and implementing regulations . . .

that authorize him/them to do anything he has done in this case. . . .” Id. at p.7.

       The plaintiffs give as their address 123 El Diente Drive, Durango, Colorado.

Petition, “Notice of Lodgement,” p.2. The state of Colorado composes a single federal

judicial district, created by 28 U.S.C. § 85. The plaintiffs’ argument that they do not

reside in a United States judicial district is frivolous. See Lonsdale, 919 F.2d at 1448

                                             -20-
(holding as frivolous the argument that “individuals (‘free born, white, preamble,

sovereign, natural, individual common law “de jure” citizens of a state, etc.’) are not

‘persons’ subject to taxation under the Internal Revenue Code”). Moreover, sections

7604(a) and 7609(h)(1), 26 U.S.C., expressly confer jurisdiction on




                                            -21-
this court and under these facts to determine the competing motions to enforce and to

quash the IRS summonses issued to Wells Fargo Bank and Countrywide Home Loans.

       The plaintiffs’ second argument, that the tax laws are invalid because they are

not supported by “both statutes and implementing regulations,” also has been

repeatedly rejected as lacking merit. For example, in Watts v. Internal Revenue

Service, 925 F. Supp. 271, 277 (D. N.J. 1996), the court explained:

               The Watts’ second argument is that the IRS, through is
               employees, is unable to act under 26 U.S.C. § 6321
               [concerning liens to enforce taxes], without implementing
               regulations as set forth in 26 U.S.C. § 7805(a). Section
               7805(a) provides, in relevant part, “the Secretary shall
               prescribe all needful rules and regulations for the
               enforcement of this title.” By “needful rules and
               regulations,” Congress did not intend to require the
               promulgation of unnecessary regulations. Section 6321 has
               the force of law which Congress gave it, with or without
               implementing regulations.

(Internal citations and notes omitted.) Accord United States v. Dawes, 2005 WL

3278027 *1 (10th Cir. Dec. 5, 2005); Gass v. United States Dept. of Treasury, 2000 WL

743671 *4 (10th Cir. June 9, 2000).

       Similarly here, section 7602 authorizes issuance of the summonses, has the force

of law, and does not require any implementing regulations.

       Nor is there any indication or evidence that the summonses issued here constitute

an abuse of the court’s process. To the contrary, the summonses are appropriate

process to assist the government in its legitimate and good faith investigation of the tax

liabilities of the plaintiffs.

                                 III. RECOMMENDATION



                                            -22-
       For the reasons stated, I respectfully RECOMMEND that the Petition be

DISMISSED and the request to quash the summonses issued to Wells Fargo Bank and

Countrywide Home Loans be DENIED, and that the Motion to Dismiss be GRANTED

and the summonses issued to Wells Fargo Bank and Countrywide Home Loans be

ENFORCED, as follows:

       (1)    That the United States be substituted as the defendant insofar as the

Petition asserts claims against William R. Sothen and his co-workers, in their official

capacities, and against the Internal Revenue Service;

       (2)    That the claims against the United States be DISMISSED with prejudice

as barred by sovereign immunity;

       (3)    That the claims against William R. Sothen and his co-workers, in their

individual capacities, be DISMISSED with prejudice as not available under Bivens v.

Six Unknown Named Agents, 403 U.S. 388 (1971);

       (4)    That the Petition be DISMISSED with prejudice insofar as it seeks a writ

of mandamus;

       (5)    That the Petition be DENIED for lack of jurisdiction insofar as it seeks an

order quashing the summonses served on Indymac Bank and Union Bank of California;

and

       (6)    That the United States’ request to enforce the summonses served on Wells

Fargo Bank and Countrywide Home Loans be GRANTED.

       FURTHER, IT IS ORDERED that pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed.

R. Civ. P. 72(b), the parties have 10 days after service of this recommendation to serve

and file specific, written objections. A party’s failure to serve and file specific,

                                            -23-
written objections waives de novo review of the recommendation by the district judge,

Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 147-48 (1985), and also waives

appellate review of both factual and legal questions. In re Key Energy Resources Inc.,

230 F.3d 1197, 1199-1200 (10th Cir 2000). A party’s objections to this

recommendation must be both timely and specific to preserve an issue for de novo

review by the district court or for appellate review. United States v. One Parcel of Real

Property, 73 F.3d 1057, 1060 (10th Cir. 1996).


       Dated February 14, 2006.

                                          BY THE COURT:


                                          s/ Boyd N. Boland
                                          United States Magistrate Judge




                                           -24-